Citation Nr: 1020896	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities, to include as secondary to 
hypertension.

7.  Entitlement to an initial compensable rating for 
bilateral pes planus.




REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
RO in Little Rock, Arkansas, which denied service connection 
for the above issues.  

The appellant had also initiated appeals on claims for 
service connection for diabetes mellitus, type 2, and for 
bilateral pes planus.  Service connection was granted for 
diabetes mellitus, type 2, and for bilateral pes planus by 
rating decision dated in January 2009.  The appellant has not 
disagreed with diabetes mellitus, type 2, decision.  This 
issue is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The appellant, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The appellant testified before the undersigned at a September 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The issues of service connection for obstructive sleep apnea, 
bilateral tinnitus, bilateral hearing loss, hypertension, and 
peripheral artery disease and the issue of an initial 
compensable rating for bilateral pes planus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hyperlipidemia is not a disability for VA compensation 
purposes.


CONCLUSION OF LAW

A disability characterized by hyperlipidemia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for 
hyperlipidemia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's January 
2007 claim indicates that he sought treatment through 
military and VA providers for all of his claimed conditions.  
The appellant received bilateral femoral stents, records of 
which were not associated with the claims file.  As will be 
discussed below, hyperlipidemia is not a service-connectable 
disability for VA purposes.  Thus, failure to obtain records 
for that claim is not prejudicial to the appellant.  The 
Board finds that the duty to assist in obtaining records is 
satisfied for the hyperlipidemia claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed, hyperlipidemia is not a disability for VA 
purposes.  Thus, an examination could not result in a 
different outcome as to this claim.  The Board finds that no 
error was committed in not providing the appellant with a VA 
examination in connection with the hyperlipidemia claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has hyperlipidemia as a result 
of service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant testified before the undersigned that he began 
having hyperlipidemia during service and that it has 
continued to the present.  The appellant's service treatment 
records and VA treatment records support the appellant's 
statements.

Unfortunately, VA has found that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities for compensation purposes.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  Thus, the Board cannot grant 
service connection for hyperlipidemia, regardless of when it 
became manifest.  The Board may service-connect a disability 
resulting from such findings, but not the laboratory results.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's hyperlipidemia claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.




REMAND

The Board must remand the claims for bilateral tinnitus and 
bilateral hearing loss, peripheral artery disease of the 
lower extremities, and an initial compensable rating for 
bilateral pes planus.  

The Board must remand the appellant's sleep apnea claim for a 
VA examination and medical opinion.  During his September 
2009 testimony before the undersigned, the appellant 
contended that his sleep apnea was the result of his service-
connected diabetes mellitus, type 2, and hypertension, for 
which he continues to seek service connection.  He also 
stated that his sleep apnea began after service.  

The appellant's VA treatment records show an initial 
diagnosis of obstructive sleep apnea in April 2004.  The 
appellant received a CPAP machine in 2006 to assist his 
breathing.  There is no comment regarding onset.  The 
appellant's diagnosis continues to be obstructive sleep 
apnea.

The appellant contended before the undersigned that his 
research in sleep apnea revealed that sleep apnea was caused 
by diabetes mellitus and hypertension.  He submitted medical 
articles in support of his contentions.  

The Board notes that the articles concern hypertension and 
peripheral artery primarily, but a medical dictionary excerpt 
defines obstructive and mixed sleep apnea.  The dictionary 
indicates that the obstructive disorder is one in which 
respiratory efforts are present during sleep but airflow in 
and out of the airways is blocked by upper airway 
obstruction.  The dictionary indicates that there is also a 
mixed sleep apnea, where patients have an absence of 
respiratory effort in addition to blocked airways.  The entry 
indicates that these patients frequent have diabetes 
mellitus, type 2, and hypertension.  

The appellant has both diabetes mellitus, type 2, and 
hypertension.  The appellant's VA treatment records regarding 
sleep apnea are quite brief and do not address whether the 
appellant's diabetes mellitus, type 2, or hypertension may be 
aggravating the obstructive sleep apnea or rule out mixed-
type sleep apnea.  The appellant was not provided a VA 
examination in connection with this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board remands to 
afford the appellant a VA examination and medical opinion to 
determine whether the sleep apnea was caused or aggravated by 
his service-connected diabetes mellitus, type 2, or by his 
hypertension.  

The Board remands the appellant's bilateral hearing loss and 
tinnitus claims to provide him with a VA examination.  The RO 
attempted to schedule the appellant for such an examination 
in August 2007.  The file reflects that the RO provided an 
address for the appellant which was different from the one 
the Veterans Health Administration had on file.  A note 
indicates that the discrepancy needed to be addressed before 
the notice letter was sent.  There is no indication that VHA 
resolved the conflict before the notice was sent.  The 
appellant failed to report for the examination.  The Board 
cannot, on this record, determine that the appropriate 
procedures were followed.  See Kyhn v. Shinseki, 23 Vet.App. 
335, 339-40 (2010) (holding that the presumption of 
regularity is applicable to finding that proper notice was 
sent where an examination cancellation notice indicated that 
notice had been sent to the veteran at his address of 
record).  The Board remands to provide the appellant with a 
VA examination and opinion on the bilateral hearing loss and 
tinnitus claims. 

The Board must also remand the appellant's peripheral artery 
disease and hypertension claims.  The appellant provided a 
signed authorized release form to obtain additional records 
regarding femoral artery stents, placed in 2000 or 2001.  
These records must be obtained pursuant to the duty to 
assist.  See 38 C.F.R. § 3.159 (2009).  The Board has 
reviewed the file and notes that a VA doctor entered a May 
2007 note in the appellant's VA treatment records that the 
appellant's long history of high cholesterol "likely 
contributed" to his peripheral artery disease.  The note 
states that the doctor thought he "probably speculated" and 
that he did not think that would help the appellant get a 
service-connected rating.  The appellant's high cholesterol 
and hyperlipidemia were noted at his separation examination.  
The May 2007 note is medical evidence that a link between the 
high cholesterol and hyperlipidemia and the claimed 
peripheral artery disease is possible.  The appellant was not 
provided a VA medical examination or opinion in connection 
with this claim.  The Board concludes that a remand for an 
adequate examination is warranted.  See McLendon.  As this 
record raises the possibility that the appellant has arterial 
disease as a result of service, the Board will also take the 
opportunity to remand the hypertension claim, to determine if 
the appellant's hypertension was caused or aggravated by his 
peripheral artery disease.  Similarly, the appellant argues 
that his service-connected diabetes mellitus may have caused 
or aggravated his hypertension.  As the claim must be sent 
for a medical opinion, the Board also instructs that the 
examiner determine whether the appellant's diabetes mellitus 
has caused or aggravated the appellant's hypertension.  

The appellant brought claims for service connection for 
diabetes mellitus, type 2, and bilateral pes planus, which 
were eventually granted in a January 2009 rating decision, 
assigning initial ratings.  The appellant submitted a 
February 2009 Form 9, which did not mention the issues.  The 
appellant's representative submitted an August 2009 Form 646, 
which listed the diabetes mellitus, type 2, and bilateral pes 
planus disability ratings as being on appeal.  The appellant 
indicated during testimony before the undersigned that he was 
withdrawing the diabetes mellitus, type 2, rating from 
appeal, but continuing to pursue the initial rating for 
bilateral pes planus.  No Statement of the Case has been 
issued as to the initial rating for bilateral pes planus.  
The claim must be remanded to allow the RO to provide the 
appellant with a statement of the case (SOC) on the issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a statement 
of the case as to the issue of an initial 
compensable rating for bilateral pes 
planus.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

2.  Obtain the appellant's medical records 
from St. Vincent's hospital concerning 
bilateral femoral stent placement in 2000.  
All requests to and responses from St. 
Vincent's should be recorded in the claims 
file.

3.  Schedule the appellant for appropriate 
VA examinations to determine:

1) whether the appellant's peripheral 
artery disease was at least as likely as 
not caused or aggravated by the high 
cholesterol and hyperlipidemia noted at 
the appellant's separation from service 
physical examination and, 

2) whether the appellant's hypertension 
was at least as likely as not caused or 
aggravated by his peripheral artery 
disease or by the high cholesterol and 
hyperlipidemia noted at separation from 
service, and 

3) whether the appellant's sleep apnea was 
at least as likely as not caused or 
aggravated by his diabetes mellitus, type 
2, or his hypertension.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Then, the RO should readjudicate the 
tinnitus, bilateral hearing loss, 
hypertension, and peripheral artery 
disease claims on the merits.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


